Title: To Thomas Jefferson from William Goforth, 5 January 1802
From: Goforth, William
To: Jefferson, Thomas


          
            May it please the President
            Jan. 5th. 1802.
          
          I would wish to bring into your immediate view the Government of the Northwestern territory under which the adventures to this remote part of the Empire have Sustained a deprivation of those privileges injoyed by our fellow citizens in the States in the Union.
          Secondly to lay before the President the rational views we had in a short time to rise from that depresst State.
          Thirdly to shew the means persued by our placemen to prevent our political resurection.
          
          And fourthly to implore Presidential aid to restore us to the precious privilege of a free Elective Republican Government.
          First as to our ordinance Government it is a true transcript of our old English Colonial Governments, our Governor is cloathed with all the power of a British Nabob, he has power to convene, prorogue and dissolve our legislature at pleasure, he is unlimitted as to the creation of offices, and I beleive his general rule is to fill all the important leading offices with men of his own political Sentiments, and I beleive he has not Issued a Single commission in the territory, not even excepting the Presideing Judges of the Common Pleas, on any other terms than those which he and the Judges of the Supreme Court in their adopting capacity have by a resolution declared to be dureing his will and pleasure except his own son who holds on the tenure of good behavior, it is easy to conceive that the influence of a Governor thus circumstanced will pervade our Elections, and hence we have seen (notwithstanding he holds in his hands an intire and commanding Branch of the Legislature a majority of his will and pleasure creatures in both houses of the Legislature, and if any man or the friends of any man wished their country to be benifitted by his services either in the Legislative Council or as an agent to Congress, to use the old Colonial dialect it would be prudent for him or them to be on exing good terms with his Excellency
          Secondly I was to lay before the President the reasonable views we had to emerge from this deprest State.
          The Confederate Congress who gave assistence to the ordinance Government seem to have been conscious that such a Government would not sit well on citizens from the free states and therefore appear to meliorate it by the Solemn and unalterable compact with which they prop it, in the fifth article of which they divide the territory into States and assertain their boundaries and pledge the national faith that when either of these states shall have sixty thousand free inhabitants therein they shall be at liberty to form a perment State constitution and be received into the Union, and indeed the grand pivot on which this business hinges seems not to depend as much on numbers as the general interest of the confederacy, now it certainly must be for the general intrest to save the annuel Stipend paid to our placemen and it must finally be more to the general intrest, provided we mean to preserve our most excellent Republican Government, to have the citizens rared and nutured and matured under a free elective govment, than under a government highly tinctured with Aristocracy and monarchy which will rather fit the citizens for a monarchical than a Republican Government, I now beg leave to lay before you an extract taken from the Secretary of the territorys account of the Census taken last year.
          
            
              The county of Hamilton laying on the Great Miami in which is Cincinati
              14,671
            
            
              The county of Wayne in which is detroit
              3,206
            
            
              The county of Washington in which is Marietta
              5,427
            
            
              The county of Ross in which is Chilicothe
              8,540
            
            
              The county of Adams on the Ohio opposite Limestone in Kentucky
              3,452
            
            
              The county of Jefferson county adjoining Pennsylvania
              8,766
            
            
              The county of trumble
              1,303
            
            
              If we substract from the Number Total which is
              45,365
              45,365
            
            
              the citizens from Wayne county
               3,260
               
            
            
              the remaining Number will be
              42:105
               
            
            
              which have migrated to this territory in thirteen years which will average between three and four thousand pr. year but it should be remembered that the first, 2d. 3d. and 4th. years did not amount to more than three 4 or five hundred a year, Since that time the numbers have been progressing and are not now less than 8,000 pr. year and as the census was taken a year ago I may with propriety place that number to the acct.
              8,000
            
            
              increase by population Since takeing the Census
              1,000
            
            
              and without casting any odium on the gentleman or gentlemen who took the Census an allowance may with Justice be made for the families that were missed oweing to our Scatterd situation in a wilderness, one of our placemen who is averse to going into a state Government told me six families had been missed just in his neigbourhood, I allow every 12th. family to have been missed which would be
              3,780
            
            
               
              57,145 total
              57,145
            
          
          Thirdly I come now to lay before the President the means persued by our placemen to prevent our political resurrection
          The foregoing number of persons in the territory threw our placemen into the horrors Something must be done, a grand caucus was held in the town of Cincinati consisting of placemen expectants and those under their immediate influence, at which I think the very first charactors in the government attended and at which I have reason to beleive it was determined to divide the territory and in order to mask the treason against the majesty of the people petions were pushed about with great assiduity, the President may rely upon it that these petions did not originate with the body of Yeomonry in the country but with the aforesaid charactors of Cincinati, a friend of mine by my request favoured me with a copy of each of the petitions one to the Legislature and the other to Congress I have taken the liberty of incloseing them to the President in the last articles of each of these the President may see their efforts goes to prevent going into a State government and thereby protract their dominion over the citizens. This caucus as I apprehend was held before the meeting of the Legislature and was well understood by the Junto in and out of the Legislature and the bill for divideing the territory was passed before they received the petition to pass it, I have also taken the liberty to inclose the bill which I am informed passed without alteration in the house of Representative haveing orignated with the Legislative Council the perswasive inducements held out to the citizens in order to enduce them to sign said petitions were that if we went into a state government we should lose the forty four hundred dollars paid annually to our placemen, that their lands would be consumed by a Federal tax and that if we went into a division of the territory the towns of Cincinati and Marietta would become the seats of government, by going into a division of the government they expect to reduce our numbers to about 30,000 and to keep us in the State we are untill run upon 60,000 denova, nothing in my opinion can be a higher proof of my first position with respect to the governors powers than carrying a bill through both houses of the Legislature for altering the boundaries of the government in order to keep himself in power without the knowledge instructions or wish of the main body of the citizens Fourthly I come now to implore Presidential aid in order to restore us to our former privileges which are injoyd by our fellow citizens in the Union, in this we only ask the nation to be Just and maintain inviolate the compact entered into by Congress under the confederation and maintain the National honour and faith and admit us to form a permanent State constitution And admit us into the Union, on it appearing that we have performed our part of the covenant; but if they suffer our government to be divided and thereby reduce our number to about 30,000 and keep us in the State we are until we amount to 60000 souls denova it will be dealing with us with as much duplicity as Laban made use of with Jacob respecting his daughter Rachel. Permit me to observe to you that one of the members of the Legislature was very strenious for divideing the Government on seeing the petition to Congress, gave it as his opinion that it would not do to send it forward at the present period and whether they will send it forward at all I am not warranted to say, perhaps Mr McMillen who was agent from the territory to Congress last year may bring it with him as he is now ingaged by the gentlemen of Cincinati as their particular delagate and on the wages of a member of Congress it is supposed his influence will be equal to the accomplishment of their most Sanguine expectations, If any impediment should arise to government to put it out of their power to perform the covenant of the Confederate Congress, we object not to submit to what may be done by Congress provided we are emancipated from our present antirevolutional government, I have reference to the State of Virginia altering her line of session, with respect to which I am uninformed not having the Virginia code, if we must be divided, government may as well support us as free states, as territories, but if I might be permitted to give my opinion, that as we lean on the general government for protection in case of a war I think we could make out very well if we were excused from paying a federal tax on land or otherwise untill the next takeing the general Census. I shall only add that I beg your forgiveness for the present intrusion and that you would beleive me to be with every species of respect your most obedient Humble servant
          
            William Goforth.
          
        